                    UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF NEW YORK - NEW YORK


In Re:                                               Case No. 19-10843-SCC


AURORA COMMERCIAL CORP.,                             Chapter 11
                Debtor(s).                           Honorable Shelley C. Chapman


                                 PROOF OF SERVICE

    The undersigned certifies that on June 18, 2019, a copy of the Notice of
Appearance and Request for Service of Notices, was/were served upon the
following parties either electronically or by depositing said copies in the U.S.
mail, postage prepaid:

Albert Togut                                 Prime Clerk
Togut, Segal & Segal LLP                     830 3rd Ave
                                             New York, NY 10022

                                             /s/ Aida Garmo ,A
                                             Aida Garmo
                                             Legal Secretary
                                             Juandisha M. Harris (P62978)
                                             Cadillac Place, Ste. 10-200
                                             3030 W. Grand Blvd.
                                             Detroit, ME 48202
                                             Telephone: (313) 456-0140
                                             E-mail: harrisj12@michigan.gov

Dated: June 18, 2019
